NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                        No. 19-2931
                       _____________

               UNITED STATES OF AMERICA

                             v.

AMIN WADLEY, AKA Jamil Abdul Amin White, AKA B, AKA Mean,
                                     Appellant
                    _____________

                        No. 19-3242
                       _____________

               UNITED STATES OF AMERICA

                             v.

     REGINALD WHITE, also known as Twin also known as T.
                                       Appellant
                    _____________

                        No. 20-3189
                       _____________

               UNITED STATES OF AMERICA

                             v.

      TYRIK UPCHURCH, aka RED aka REDS aka REEKY,
                                    Appellant
                   _____________

                        No. 21-1917
                       _____________
                            UNITED STATES OF AMERICA

                                             v.

                BASIL BEY, also known as BLACK also known as BAS,
                                                   Appellant
                                  _____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (D.C. No. 2-17-cr-00208-001/006/007/008)
                      District Judge: Honorable Gerald A. McHugh
                                     _____________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 4, 2022
                                    _____________

Before: CHAGARES, Chief Judge, SHWARTZ, Circuit Judge, and PRATTER, District
                                 Judge. *

                                  (Filed: April 5, 2022)
                                _____________________

                                      OPINION ∗
                                _____________________
CHAGARES, Chief Judge.

       An indictment charged ten defendants with engaging in a conspiracy to distribute

heroin and crack cocaine from approximately April 2015 through March 2017. Four

defendants –– Basil Bey, Tyrik Upchurch, Amin Wadley, and Reginald White ––

proceeded to trial and were convicted by the jury. The defendants raise a number of


*
  Honorable Gene E.K. Pratter, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
∗
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
issues on appeal to challenge their respective judgments, including the common issue of

whether the District Court abused its discretion by allowing lay testimony and summary

charts that purported to calculate the aggregate weights of drugs sold by each defendant

during the conspiracy. For the following reasons, we will affirm the judgments of the

District Court.

                                             I.

       We write primarily for the parties and recite only the facts essential to our

decision. In 2014, the Federal Bureau of Investigation (“FBI”) began investigating the

distribution of heroin and crack cocaine in South Philadelphia. The FBI discovered that

members of a conspiracy were selling large quantities of drugs in amounts that normally

would not catch the attention of the FBI. The FBI focused primarily on two cell phones

(“Phone One” and “Phone Two”) that were used by a group to make such sales.

Members of the conspiracy took “shifts” working the phones to sell drugs. Wadley

Amended Appendix (“App.”) 278, 327. 1 Based on call records obtained through a pen

register, Phone One made and received 389,432 calls and texts from April 1, 2014, to

September 7, 2016. Ninety-six percent of those calls lasted less than one minute. The

FBI also learned that members of the conspiracy packaged heroin in blue glassine bags

and crack cocaine in small zip lock bags, neither with a stamp on the bag.




1
  Most citations in this opinion come from defendant Wadley’s amended appendix. We
refer to Wadley’s appendix as “App.” and specifically note when citing to a different
defendant’s appendix.


                                             3
         The FBI used a variety of methods to gather information during its investigation,

including controlled buys through confidential informants, physical and video

surveillance, pen registers, arrests by local police, 2 and search warrants. 3 Most relevant

to this appeal, the FBI obtained a wiretap of Phone One from September 12, 2016

through Nov. 4, 2016. The FBI then wiretapped Phone Two after the defendants started

using a new phone in November 2016. In total, the wiretaps lasted 76 days.

         Given the length of the alleged conspiracy, the FBI used a portion of the wiretap to

estimate the quantity of drugs each defendant was responsible for during the entire

conspiracy. Special Agents kept track of drug sales made from 6:00 a.m. to 9:00 p.m. on

19 days of the wiretap, or 25% of the total wiretap. In situations where a caller failed to

specify the quantity or type of drug they wanted (or both), Special Agents determined

whether the caller was a repeat customer and, if so, whether the agents had historical

information from previous calls about the drug and quantity that customer usually

purchased. 4 The Special Agents used conservative estimates in these cases. And if a

known customer called to arrange a meet up but did not specify the order, the agents

attributed one packet of the customer’s drug of choice. The Special Agents multiplied



2
 Several of the defendants were arrested by the Philadelphia Police Department and were
found in possession of drugs, as well as Phone One and Phone Two.
3
  On December 6, 2016, the FBI executed a search warrant of a house where Wadley
resided on Greenwich Street. They found heroin, grinders, scales, drug packaging, and
empty blue bags.
4
    The agents tracked repeat customers using their phone numbers.


                                              4
the number of packets sold during the analyzed calls by 0.3 grams for crack and 0.04

grams for heroin (the average weight of a packet based on the drugs recovered through

controlled purchases and police seizures). Once the Special Agents calculated the weight

of crack and heroin sold for the 19-day sample, they divided that number by 19 and

estimated that the conspiracy sold an average of 4.418 grams of heroin and 12.55 grams

of crack cocaine per day. The Government evaluated the number of days each defendant

was a member of the conspiracy 5 and multiplied that number by the averages of crack

and heroin sold to arrive at the quantity of crack and heroin that each defendant was

responsible for during the conspiracy.

       A grand jury charged the defendants with multiple counts related to conspiracy to

distribute heroin and crack cocaine. Bey, Upchurch, Wadley, and White proceeded to

trial. The Government sought to present the above-described methodology to prove the

weight of drugs each defendant was responsible for during the conspiracy. The

Government planned to elicit lay testimony from three Special Agents who developed the

methodology and present a summary chart of the above-described calculations.

       Before the Government presented this testimony and summary chart to the jury,

the District Court conducted a lengthy hearing outside the presence of the jury. The

purpose of the hearing was to provide information “relevant to the ability of Defense

counsel to understand what the summary represents” and to ensure that the methodology

utilized by the Special Agents was “very clear.” App. 1571; 1573. The day before the


5
 It alleged that Bey participated for 604 days, Upchurch for 477, Wadley for 74, and
White for 240.

                                            5
hearing, the District Court provided questions it planned to ask the agents and invited the

defense to submit additional questions. The Government and the District Court then

questioned the three Special Agents at the hearing about how they calculated the

estimated quantity of drugs sold by the defendants during the conspiracy, and the agents

described their methodology.

       The District Court determined that this evidence was admissible at the hearing.

The trial proceeded, and the Government presented the Special Agents’ testimony about

their calculations as well as the summary charts. Before the jury deliberated, the District

Court provided the following instruction:

       The Government has shown you certain charts and summaries in order to help
       explain, illustrate, or summarize its interpretation of the evidence. These charts
       and summaries . . . were not admitted into evidence and they are not themselves
       proof of any facts. They are demonstrative aids and as such are not binding on
       you in any way. If you conclude that they represent a fair and reasonable
       interpretation of the evidence you have heard, you may consider them to aid your
       deliberations. If you conclude they are not a fair and reasonable interpretation of
       the evidence you have heard, you should disregard them. Once again, in every
       case it is for you, the jurors, to decide the facts.

App. 2195–96. The District Court further instructed the jury that the “opinions of [the

Special Agents] should receive whatever weight you think is appropriate given all the

other evidence” and that the jurors “might find [the agents’ opinions] helpful” or might

be “equally capable of understanding” the evidence on their own. App. 2182–83.

       The jury convicted all defendants of all counts. The jury then answered special

interrogatories and determined that Bey, Upchurch, and White were each responsible for

the sale of at least 280 grams of crack cocaine and at least 100 grams of heroin, and




                                             6
Wadley was responsible for at least 28 grams of crack cocaine and at least 100 grams of

heroin. 6 All four defendants timely appealed.

                                              II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review a district court's

decision regarding the admissibility of evidence, including the claim that the District

Court admitted lay opinion testimony in violation of Federal Rule of Evidence 701(c), for

an abuse of discretion. United States v. Ayala, 917 F.3d 752, 760 (3d Cir. 2019); United

States v. Shaw, 891 F.3d 441, 453 (3d Cir. 2018). Under our abuse of discretion review,

we will overturn a trial court’s evidentiary ruling only if the “decision is ‘arbitrary,

fanciful, or clearly unreasonable’— in short, where ‘no reasonable person would adopt

the district court’s view.’” United States v. Green, 617 F.3d 233, 239 (3d Cir. 2010)

(quoting United States v. Starnes, 583 F.3d 196, 214 (3d Cir. 2009)). But to the extent

our ruling is based on an interpretation of the Federal Rules of Evidence, our review is

plenary. United States v. Georgiou, 777 F.3d 125, 143 (3d Cir. 2015).

                                                    III.

       The defendants argue that the District Court abused its discretion by allowing the

Government to present lay opinion testimony and summary charts purporting to calculate




6
  The jury convicted Bey of the lesser-included quantity of 100 grams or more of heroin
(as opposed to the 1000 grams charged) and convicted Wadley of the lesser included
quantity of 28 grams of crack cocaine (as opposed to the 280 grams charged).

                                               7
the aggregate weights of drugs sold by each defendant during the conspiracy. We

disagree.

       Rule 701 permits lay witnesses to testify to the extent that their opinions are “(a)

rationally based on the witness’s perception; (b) helpful to clearly understanding the

witness’s testimony or to determining a fact in issue; and (c) not based on scientific,

technical, or other specialized knowledge within the scope of Rule 702.” Fed. R.

Evid. 701. We have held that “Rule 701 means that a witness is only permitted to give

her opinion or interpretation of an event when she has some personal knowledge of that

incident.” United States v. Fulton, 837 F.3d 281, 291 (3d Cir. 2016). Lay witnesses may

not opine concerning what conclusions to draw from the facts such that the testimony

“usurps the jury’s role as fact finder,” or offer an opinion which the witness is in no

“better position than the jurors to form.” Id. at 291–92. Rule 701 ensures that “a party

will not evade the expert witness disclosure requirements set forth in . . . Fed. R. Crim. P.

16 by simply calling an expert witness in the guise of a layperson.” Hirst v. Inverness

Hotel Corp., 544 F.3d 221, 227 (3d Cir. 2008) (quoting Fed. R. Evid. 701 advisory

committee’s note to 2000 amendments).

       Rule 1006 permits the “use [of] a summary, chart, or calculation to prove the

content of voluminous writings [or] recordings . . . that cannot be conveniently examined

in court.” Fed. R. Evid. 1006. Whether to admit summary charts is “committed to the

sound discretion of the trial court, which in this context is very broad.” United States v.

Bansal, 663 F.3d 634, 668 (3d Cir. 2011). And pursuant to Rule 611, “a district court has




                                              8
the discretion to determine the manner and method of testimony during trial.” United

States v. James, 955 F.3d 336, 344 n.6 (3d Cir. 2020) (citing Fed. R. Evid. 611).

       The FBI’s methodology in this case included personal observation by Special

Agents of wiretapped calls, followed by basic math to determine an estimated average of

drugs sold per day. The testimony helped the jury with the onerous task of determining

the quantity of drugs for which each defendant was responsible. Rather than usurping the

role of the jury, the agents’ testimony provided calculations that jurors were not in a

position to keep track of and conduct themselves. And such calculations are not the

exclusive or even primary province of an expert. See Georgiou, 777 F.3d at 143–44

(holding that lay witness testimony, which included “comparisons of stock quantities and

prices” and “provided factual information and summaries of voluminous trading records

that [the witness] had personally reviewed,” did not “require prohibited scientific,

technical, or other specialized knowledge”); see also Ryan Dev. Co., L.C. v. Ind.

Lumbermens Mut. Ins. Co., 711 F.3d 1165, 1170 (10th Cir. 2013) (determining that the

district court reasonably concluded that accountant witnesses could offer lay testimony

given that the accountants “used basic arithmetic, personal experience, and no outside

expert reports in calculating lost income and other claims for coverage”); Bryant v.

Farmers Ins. Exch., 432 F.3d 1114, 1124 (10th Cir. 2005) (“Taking a simple average . . .

though technically a statistical determination, is not so complex a task that litigants need

to hire experts in order to deem the evidence trustworthy.”). We therefore cannot say that




                                              9
the District Court’s decision to allow the Special Agents’ opinion testimony was

“arbitrary, fanciful, or clearly unreasonable.” 7 Starnes, 583 F.3d at 214.

       The summary charts were similarly helpful to the jury in that they avoided the

need to play thousands of wiretapped calls, which could not be “conveniently examined

in court.” Fed. R. Evid. 1006. Moreover, Rule 611(a) allows district courts to “exercise

reasonable control over the mode . . . of examining witnesses and presenting evidence so

as to . . . make those procedures effective for determining the truth [and] avoid wasting

time,” Fed. R. Evid. 611(a)(1)–(2). We have recognized that “the use of demonstrative

evidence, such as charts, with proper limiting instructions, is one means to control

testimony” under Rule 611(a). United States v. James, 955 F.3d 336, 344 n.6 (3d Cir.

2020) (cleaned up). The demonstrative chart must, however, “be linked to evidence

previously admitted and usually is not itself admitted into evidence.” United States v.

Milkiewicz, 470 F.3d 390, 397 (1st Cir. 2006). The Government’s summary charts in

this case were not admitted as evidence, and were linked to and supported by evidence,

including sample wiretapped calls and testimony from the Special Agents. The District


7
 To the extent Special Agent Clinton Chlebowski’s testimony explaining the
Government’s calculations in the summary charts exceeded his personal knowledge, we
cannot say that the District Court abused its discretion in allowing such testimony under
Rule 611 since the calculation was based on competent facts presented at trial by Special
Agents Desiree Maxwell and James Krieger regarding their personal analysis of 19 days
of calls. See United States v. Scales, 594 F.2d 558, 564 (6th Cir. 1979) (explaining that
“a summary [is improper under Rule 611 if it] present[s] incompetent facts”); United
States v. Baker, 10 F.3d 1374, 1412 (9th Cir. 1993) (“We conclude, however, that
admitting [the witness’] testimony [calculating drug amounts] was a valid exercise of the
district court’s discretion under Fed. R. Evid. 611(a).”), abrogated in part on other
grounds by United States v. Nordby, 225 F.3d 1053 (9th Cir. 2000).


                                             10
Court also provided a thorough jury instruction on the charts. 8 The District Court thus

did not abuse its discretion in allowing presentation of the summary charts.

       The defendants argue that the Special Agents provided expert testimony that

constituted “specialized knowledge” and constituted a statistical analysis requiring a

reliability determination. See Fed R. Evid. 702. But the agents used their personal

observation of the calls from 19 days, plus basic math to come up with an estimated

average. 9 The defendants have not explained how this process required specialized

knowledge apart from basic addition, multiplication, and division. See Bryant, 432 F.3d

at 1124; Fed. R. Evid. 701 advisory committee’s note to 2000 amendments (cleaned up)

(“[T]he distinction between lay and expert witness testimony is that lay testimony results

from a process of reasoning familiar in everyday life, while expert testimony results from

a process of reasoning which can be mastered only by specialists in the field.”). The

defendants’ argument that the Special Agents’ testimony was not based upon their

“perceptions” is similarly unavailing. The Special Agents testified about their personal

perceptions of the calls from the 19 days. They did not claim to know what occurred on




8
 When the jury asked to see the summaries and charts during its deliberation, the District
Court responded: “Because the timeline board and summary of dates (19 days) were
demonstrative aids and not substantive evidence in their own right, they are not
something that I can send into the jury room.” App. 2214.
9
 No party asserts that the selection of the number of days reviewed is statistically
based. We offer no opinion on whether such statistical basis is required, particularly here
where the selection of the number of days and the review process was subject to rigorous
examination and the jury was free to give whatever weight to the testimony it deemed
warranted.

                                            11
calls that they did not monitor, but they presented basic mathematics to provide an

estimate.

       The defendants finally argue that permitting the Special Agents to testify as lay

witnesses allowed the Government to circumvent Federal Rule of Criminal Procedure

16’s disclosure. 10 Rule 16 provides that, “[a]t the defendant's request, the government

must give to the defendant a written summary of any testimony that the government

intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence during its

case-in-chief at trial.” Fed. R. Crim. P. 16(a)(1)(G). We have already held that the

Special Agents’ testimony was proper lay testimony under Rule 701. But even if Rule

702 applied, the District Court’s extensive hearing, which previewed the Special Agents’

proposed testimony to the defense, eliminated any prejudice to the defendants. Any Rule

16 violation was therefore harmless. See United States v. Jannotti, 729 F.2d 213, 220 n.2

(3d Cir. 1984) (an error is harmless when “we have a sure conviction that the error did

not prejudice the defendants.”). We will accordingly affirm the judgment of the District

Court. 11


10
  The defendants also argue that the Special Agents’ testimony went to an ultimate issue
of the case in violation of Rule 704(b), which prohibits an expert witness from stating “an
opinion about whether the defendant did or did not have a mental state or condition that
constitutes an element of the crime charged or of a defense.” Fed. R. Evid. 704(b).
Because we hold that the Special Agents’ testimony was properly treated as lay
testimony, we need not address this argument.
11
  We have considered all other issues raised by each defendant on appeal and determine
that they are without merit.

The District Court did not abuse its discretion in allowing the Special Agents to testify
about the code words used by the drug organization based on their knowledge of the

                                            12
investigation. See United States v. De Peri, 778 F.2d 963, 977 (3d Cir. 1985). Nor did
the District Court abuse its discretion in allowing Agent Chlebowski to provide overview
testimony concerning the investigation in which he was personally involved. See United
States v. Lacerda, 958 F.3d 196, 208 (3d Cir. 2020).

Sufficient evidence supported the jury’s finding that the defendants were engaged in a
conspiracy to sell drugs, as opposed to independent contractors, see United States v.
Gibbs, 190 F.3d 188, 197–98 (3d Cir. 1999), and that 100 grams of heroin and 280 grams
of crack cocaine could be attributed to both White and Bey, see United States v. Tran,
519 F.3d 98, 106–07 (2d Cir. 2008).

The District Court did not commit plain error in its jury instructions for determining drug
amounts. The instructions and verdict form conformed with United States v. Williams,
974 F.3d 320, 362 (3d Cir. 2020), which directs that a jury determining drug quantity
may only attribute to a defendant a quantity that was “within the scope of, or in
furtherance of, the conspiracy and [was] reasonably foreseeable to the defendant as a
consequence of the unlawful agreement.” Id. at 366 (emphasis added). The jury
instruction and the verdict form in this case required that the jury only attribute drug
quantities that were involved in the conspiracy and were either attributable to or
foreseeable to the defendant. Thus, the fact that the jury instruction included two
elements after the “and” versus only one makes no difference, as the requisite conjunctive
and disjunctive elements were retained.

The District Court also did not commit plain error in its application of the “stash house”
sentencing enhancement to Wadley’s sentence. The District Court concluded that the
Greenwich Street residence contained “things related to the conspiracy.” App. 2331. It
was thus not plain error for the District Court to conclude that Wadley maintained the
premises “for the purpose of manufacturing or distributing a controlled substance.”
U.S.S.G. § 2D1.1(b)(12).

And the District Court also did not commit plain error in attributing 279 grams of cocaine
base to Wadley at sentencing based on an extrapolation that had an “adequate factual
basis.” See United States v. McCutchen, 992 F.2d 22, 23 (3d Cir. 1993).

Finally, even if “sentencing manipulation” were a recognized basis for relief (and we
have not recognized that it is), the Government did not engage in sentencing factor
manipulation by conducting a multi-year investigation to “identify the organization, the
breadth, the scope of it, the organization of it, and the locations they used so that we can
most effectively target that organization.” App. 1221. See United States v. Sed, 601 F.3d
224, 231 (3d Cir. 2010).


                                            13
                                    IV.

For the foregoing reasons, we will affirm the District Court’s judgment.




                                    14